DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/28/2021 have been fully considered but they are not persuasive.
In re page 8, applicant presents the first argument that the fact that references can be combined or modified may not be sufficient to establish prima facie obviousness. In doing so, applicant argues that in Dunlap the video signal degrades recorded in the second VCR. Additionally, cabling introduces further noise and degradation of the video signal. Thus, it is argued that the Tsui does not have any problems mentioned in Dunlap and therefore no reason to improve Tsui’s device in the same way.
In response, the examiner respectfully disagrees. Dunlap’s system is used for teaching the ability to incorporate a play button for each particular memory device on a playback device. As much as Dunlap’s system performs other functions as mentioned by the applicant, it is only the ability to teach a play button for each particular memory device on a playback device that is being relied upon. Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re page 9, applicant argues that the proposed modification cannot render the prior art unsatisfactory for its intended purpose because applicants state that Tsui 
In response, the examiner respectfully disagrees. It should also be noted that paragraph 30 also states “… and displayed the images on the LCD screen 11 in accordance with user selected inputs by the control buttons 3 on the back panel”. It is important to note that the control buttons 3 on the back panel are used to “control certain functions of a device” (see paragraph 28). Therefore, while the detachable frame 21 appears to be a part of the playback process, it is also clear that the playback is also “in accordance with user selected inputs set by the control buttons 3 on the back panel of the housing”. Therefore, Tsui sets the generic standard for image frame displays of the type that allows for image and video playback on the display device using control buttons on the device, however, lacks the statement that the control buttons are particularly dedicated to a memory device per se. This therefore requires the teachings from Dunlap as discussed in paragraph 3 above. Dunlap’s introduction therefore assists in modifying the playback device to include a specific play button for each memory device. Examiner therefore maintains that Tsui’s system does not remain unsatisfactory because the control buttons are indeed used in controlling the functions of the device, including the playback as discussed above.
In re pages 9-10, applicant argues that the proposed modification cannot change the principle of operation of a reference. Applicant argues that the buttons/switches of Dunlap are used in an analog device, which changes the principle of operation of Tsui’s which uses buttons in the digital device.
In response, the examiner respectfully disagrees. In combining Dunlap with Tsui, it is not intended that the exact particular button used in analog device (from Dunlap) is combined into Tsui. In order to incorporate Dunlap’s teaching into Tsui, Tsui would modify the control buttons 3 such that there are separate play buttons for each of the memory devices within the connected system of Tsui, as clearly indicated in page 3 of the prior office action. Therefore, Dunlap does not change the principle of operation for Tsui.
Additionally, to provide evidence of using play buttons per se, it is well known and old in the art for image frame display devices to use play buttons for their devices. Fig. 5 of Krolczyk et al. (US 2012/0249575) teaches wherein play button 94 is used to control the playback on the device. So in conclusion, Dunlap’s teachings are used as a guideline for modifying Tsui, such that the ability to use dedicated play buttons for memory sets (from Dunlap) are incorporated into the existing system of Tsui, to modify the control buttons or its input system to also include the same separate play buttons for each of its devices. Dunlap’s system clearly provides the benefit in having separate buttons, which is the fact that the user experience improves by making it easier for the user to spatially identify which memory device the user would like to select as the memory device of choice for playback. 
Additionally, the device of Tsui is a digital device. Combining Dunlap into Tsui does not make Tsui’s device an analog device. As discussed in the paragraphs above, Tsui modifies its control buttons or its input system and does not inherit the analog aspect, nor the video degradation of Dunlap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10, 12-13, 15-17, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0204359) in view of Dunlap et al. (US 5,194,963).
Regarding claim 1, Tsui teaches a digital media player unit having a circuitry (Fig. 5), the media player unit comprising:
at least two dedicated memory sets, wherein one of said at least two dedicated memory set is fed with a first display content and another one of said at least two dedicated memory set is fed with a second display content (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to a memory device which includes images and videos that are to be displayed when the specific memory device is selected for output); and
	However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “at least one switch coupled to each of said dedicated memory sets for facilitating selective playing of said first display content or said second display content stored in any one of said at least two dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice.
Regarding claim 3, Tsui teaches the claimed wherein each said dedicated memory set comprises:
a memory media slot configured on a body of said media player unit (Figs. 1 and 5, card slot 5 and USB connector ports 4); and
a memory media inserted within said memory media slot (Figs. 1 and 5, card slot 5 and USB connector ports 4 accepts memory devices in the various slots/ports).
Regarding claim 4, Tsui teaches the claimed wherein said memory media is at least one a memory card or a USB stick (paragraph 28).
Regarding claim 5, Tsui teaches the claimed wherein said at least one switch is configured on the body of said media player unit (Fig. 1, switches 3 on the body of 22 and switches 2 on the body of 21).
Regarding claim 6, Tsui in view of Dunlap teaches the claimed wherein each of said dedicated memory sets include a switch coupled thereto (as discussed in claim 1 above, Dunlap teaches that each of the playback devices has a switch coupled only for that particular playback device, “Deck-A”/”Deck-B” specific play “P” switches).
Regarding claim 8, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claim 10, Tsui teaches a digital media player unit having a circuitry (Fig. 5), said media player unit comprising:
a pair of dedicated memory sets, wherein one of said pair of dedicated memory sets is fed with a first display content and another one of said pair of dedicated memory sets is fed with a second display content (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to a memory device which includes images and videos that are to be displayed when the specific memory device is selected for output); 
wherein each dedicated memory set comprises: 
a memory media slot configured on a body of said media player unit (Figs. 1 and 5, card slot 5 and USB connector ports 4); and 
a memory media inserted within said memory media slot (Figs. 1 and 5, card slot 5 and USB connector ports 4 accepts memory devices in the various slots/ports); and
	However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “a pair of switches coupled to each of said dedicated memory sets for facilitating selective playing of said first display content or said second display content stored in any one of said pair of dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice. 
Regarding claim 12, Tsui teaches the claimed wherein said memory media is at least one a memory card or a USB stick (paragraph 28).
Regarding claim 13, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claim 15, Tsui teaches a digital media player unit (Fig. 1) having a circuitry (Fig. 5, circuitry), said media player unit comprising:
a plurality of dedicated memory sets, wherein each dedicated memory set (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to a memory device which includes images and videos that are to be displayed when the specific memory device is selected for output) comprises:
a memory media slot configured on a body of said media player unit (Figs. 1 and 5, card slot 5 and USB connector ports 4); and

However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “at least one switch coupled to each of said dedicated memory sets for facilitating selective playing of content stored in any one of said plurality of dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , Deck-A or Deck-B, there are separate switches for controlling the operations of the device, including a play button “P”, designated for that particular media slot).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice..
Regarding claim 16, Tsui teaches the claimed wherein said memory media is at least one a memory card or a USB stick (paragraph 28).
Regarding claim 17, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claim 19, Tsui teaches a digital media player unit (Fig. 1) having a circuitry (Fig. 5, circuitry), said media player unit comprising:

However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “at least one switch coupled to each of said dedicated memory sets for facilitating selective playing of content stored in any one of said plurality of dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , Deck-A or Deck-B, there are separate switches for controlling the operations of the device, including a play button “P”, designated for that particular media slot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice..
Regarding claim 21, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claims 22-24, Tsui teaches the claimed wherein the said dedicated memory sets are housed in a separate enclosure in wired connection to the said .

Claims 2, 9, 11, 14, 18 and 20are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0204359) in view of Dunlap et al. (US 5,194,963) in view of Official Notice. 
 	Regarding claims 2 and 11, Tsui teaches that the media player unit is able to display content from any of the memory devices, however isn’t explicit in teaching “wherein said first display content is Open signage for a business establishment, and said second display content is Closed signage for a business establishment”.
	Examiner makes note here that the type of video content stored on the media, be it a bird, an animal, any signage, a video clip, or an Open/Closed signage is irrelevant to the display content stored itself and does not hold patentable weight. However, a person of ordinary skill in the art at the time of the filing of the current application would have known to store any type of display content, including an Open signage or a Closed signage for a business establishment because it yields the same expected results, like that of any other display content, of conveying the display information to a viewer for them to view and comprehend, therefore, the examiner takes Official Notice.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings that are well known and old in the art of using an Open/Closed signage for a business establishment as the content stored in 
Regarding claims 9, 14, 18 and 20, while Tsui and Dunlap both teaches media players, fails to explicitly teach a remote controller, and therefore fails to teach the claimed “further comprising a remote controller for facilitating the activation of said at least one switch”.
Examiner elects to take Official Notice that it is well known and old in the art to use a remote controller to controller the activation of a switch.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings that are well known and old in the art, of the use of a remote controller, into the proposed combination of Tsui and Dunlap because such incorporation allows for the benefit of improving the user friendliness of the system by making it quicker and less cumbersome for the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0204359) in view of Dunlap et al. (US 5,194,963) in view of Gill (US 3,561,520). 
Regarding claim 7, the proposed combination of Tsui and Dunlap fails to explicitly teach that the switches are of a particular type, however, Gill in the prior art teaches the claimed wherein said at least one switch is a single or double-pole-double-throw (SPDT or DPDT) toggle switch with a pull cord (col. 1, line 72 to col. 2, line 16 teaches of the typical use of a single pole double throw toggle switch used to control a device).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481